DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This a Non-Final Office Action in response to the application 16160508 RCE filed on 08/04/2022
Claim 1 has been amended
Claims 1 – 5 are currently amended pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.

Response to Arguments
Response to 112
Examiner has removed the rejection based upon amendment.

Response to 101
The examiner states that the applicant’s argument regarding securing the profile is not persuasive. The examiner states that the claims are still directed to an abstract idea without significantly more. The examiner states that the claims looking beyond the abstract idea does not have enough to integrate into a practical application. The amended claims regarding permitted and accessible interests associated with  building a user profile and granting access  does not overcome step 2A prong II. Looking at the claims within step 2B as an ordered combination each of the additionally elements the claims do not contain significantly more. The examiner does not find the applicants arguments persuasive and maintains the rejection. 
The examiner acknowledges the VERDICT article however analyzing the article for demonstrating a real world technical problem is not part of the criteria/ process for determining subject matter eligibility.
Additionally the examiner states that the applicants arguments regarding the VERDICT article is not persuasive because the decision or discussions of the article did not come from the federal circuit.

 Response to 103
The applicants’ arguments are not persuasive.

    PNG
    media_image1.png
    890
    1325
    media_image1.png
    Greyscale

The examiner states that LaFever discloses for the claimed invention. The examiner states that the First profile of selectively indicating a first permitted interests of the first user profile and indicating first excluded interests of the first user profiles so that the building first user profile comprises of excluded interests as shown in figure 17.
The exclusion of data is included the first user profile by being inaccessible to the one or more 3rd part websites / applications or web media services because it is not included in the user profile. 
i.e. determining which interests to include in aggregate data. i.e. excluding interests from facebook and including interests from twitter for first profile.
Based on the applicants broad claim language it would be reasonable for one of ordinary skill in the art to broadly interpreted the claims such that for building a first profile of select interests to include  and selected interest from social media data and  to exclude social media data. The user for example would include interests and data from LinkedIn and exclude from Facebook to be included or excluded from the aggregate profile building. LaFever does disclose the ability to selectively determine that certain interests information may be provided to 3rd parties based upon user permission but not provide interests of the user such that the exclusion would not be including information such data from facebook which a user would exclude from the profile.  This process would also be the same for the second user profile. Analyzing these two profiles, the common interests can be determined.(see para. 0126 regarding commonalities) that would be accessible to 3rd part websites/ applications or 3rd party media services. The examiner states that this may  be a different interpretation of the applicants claims but states based on broadest reasonable interpretation would suggest the applicant to clarify the particular steps that are unique to the applicants invention. 

 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-5 method are drawn to of the one of the statutory categories. As such, claims 1-5 are drawn to one of the statutory categories of invention

Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 recites/describes the following steps; 
A computer-implemented method of providing secure and customized information comprising;
; receiving first user interests of then first user comprising two or more interests obtained by tracking first activities of the first user on at least one of: one or more first websites, one or more first applications, or one or more first web services, interests obtained manually from the first user, and interests obtained from at least one first social media account of the first user; building thuser profile from the received second user interests, wherein building step includes receiving second user input selectively indicating second permitted interests of the second user profile and indicating second excluded interests of the second user profile so that the second built user profile comprises: second permitted interests of the second user profile accessible to the at least one of one or more third party websites, the one or more third party applications, or the one or more third party web media services, and second excluded interests of the second user profile inaccessible to the at least one of the one or more third party websites, the one or more third party applications, or the one or more third party media services; analyzing the first permitted interests, the first excluded interests, the second permitted interests, and the second excluded interests of the first and second user profiles to determine 3Appln. No.: 16/160,508those common permitted interests of the first user and the second user that are accessible to the at least one of one or more third party websites, the one or more third party applications, or the one or more third party media services; enabling access to the accessible common permitted interests of the first and second users to the at least one of one or more third party websites, the one or more third party applications, or the one or more third party web media services; and presenting to at least one of the first user and the second user  information that is customized according to the accessible common permitted interests of the first user and the second user on the at least one of the one or more third party websites, the one or more third party applications, or the one or more third party web media services

These steps, under its broadest reasonable interpretation, encompass certain methods of organizing human activity such as the customizing information presented to one or more users through analyzing user profiles to determine common interests and common profile (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions);

 
Step 2A - Prong Two:
The claim limitations recite the following additional elements that are beyond the judicial exception:
– computer server
The examiner states pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components such that it amounts no more than mere instructions to “apply” the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the judicial exception of a mental process into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.  
Additional elements such as one or more first websites, one or more first applications, or one or more first web services and establishing a first secure user profile in a computer server that is inaccessible to third party websites, third party applications or third party web media services unless allowed access by a first user and establishing a second secure user profile in a computer server that is inaccessible to third party websites third party applications or third party web media services unless allowed access by a second user is it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).

Step 2B:
The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements computer server are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the computing elements required to implement this method in para. 0033 of the specification wherein a processor implements the method.  
Additional elements such as one or more first websites, one or more first applications, or one or more first web services it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). The additional elements are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. 
Thus, the additional elements of a processor (if it was claimed) are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). 
Additional elements such as one or more first websites, one or more first applications, or one or more first web services establishing a first secure user profile in a computer server that is inaccessible to third party websites, third party applications or third party web media services unless allowed access by a first user and establishing a second secure user profile in a computer server that is inaccessible to third party websites third party applications or third party web media services unless allowed access by a second user is it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).
  
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 

Claim 2 recites wherein receiving a request from the first user and the second user to create a group and creating the group, which is merely describing data and further defining the abstract idea.

Claim 3 recites wherein receiving from the first user a hashtag character and from the second user the hashtag character, creating the group consisting of the first user and second user based on the hashtag character, which is merely describing data and further defining the abstract idea.

Claim 4 recites wherein the common interests satisfy at least 70% of the first user interest and second user interests, which is merely describing data and further defining the abstract idea.

Claim 5 recites wherein the customized information further comprises one or more recommendations; 
activity recommendations; connection recommendations ; coupon recommendations, which is merely describing data and further defining the abstract idea.


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4 – 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pub 2014/0032259 – LaFever et al. hereinafter as LAFEVER  

Regarding Claim 1
LAFEVER discloses:
1. (Currently Amended) A computer-implemented method of providing secure and customized information comprising:
establishing a first secure user profile in a computer server that is inaccessible to third party websites, third party applications or third party web media services unless allowed access by a first user (control access 3rd party, para. 0012 and fig. 4)
receiving first user interests of a first user comprising two or more of interests obtained by tracking first activities of the first user on at least one of one or more first websites, (data source, para. 0013) one or more first applications, (application, para. 0135) or one or more first web services,(figure 18)  interests obtained manually from the first user(user input para. 0076), and interests(characteristics, para. 0012) obtained from at least one first social media account of the first user;(social data source, para. 0057, See figure 17) 
building the first user profile from the received first user input selectively indicating first permitted interests of the first user profile(portions, para. 0058 and 0087 and fig. 25)  and indicating first excluded interests of the first user profile(excluding data from social media sources to control data source, para. 0137 and 0058 and 0087 and fig. 25) so that the built first user profile comprises: 
first permitted information (portions, para. 0058 and 0087 and fig. 25) of the first user profile (characteristics, para. 0114) accessible to at least one of one or more third party websites, (social media data source or website, para. 0137) one or more third party applications, (application, para. 0135) or one or more third party web media services, and 
first excluded information (portions, para. 0058 and 0087 and fig. 25) of the first user profile inaccessible to the at least one of the one or more third party websites, (social media data source or website, para. 0137)the one or more third party applications, (application, para. 0135) or the one or more third party web media services; 
 establishing a second secure user profile in a computer server that is inaccessible to third party websites third party applications or third party web media services unless allowed access by a second user (control access 3rd party, para. 0012 and fig. 4)
receiving second user interests of a second user comprising two or more of interests obtained by tracking second activities of the second user on at least one of one or more second websites, one or more second applications, (application, para. 0135)or one or more second web services, interests obtained manually from the second user,(user enter more specific information para. 0142) and interests obtained from at least one second social media account of the second user; (social media data source or website, para. 0137)
building step includes receiving second user input selectively indicating second permitted interests of the second user profile(portions, para. 0058 and 0087 and fig. 25)  and indicating second excluded interests of the second user profile (excluding data from social media sources to control data source, para. 0137 and 0058 and 0087 and fig. 25) so that the second built user profile comprises: 
second permitted information (portions, para. 0058 and 0087 and fig. 25) of the second user profile( exercise control para. 0156) accessible to the at least one of one or more third party websites(social media data source or website, para. 0137), the one or more third party applications, (application, para. 0135) or the one or more third party web media services, and second excluded information of the second user profile inaccessible( exercise control para. 0156) to the at least one of the one or more third party websites, (social media data source or website, para. 0137) the one or more third party applications, (application, para. 0135)or the one or more third party web media services; 
analyzing the first permitted information, the first excluded information, the second permitted information, and the second excluded information (data profiles, para. 0126) of the first and second user profiles to determine common permitted interests of the first user and the second user accessible(commonalities between the users, para. 0126) to the at least one of one or more third party websites, (social media data source or website, para. 0137)the one or more third party applications, (application, para. 0135) or the one or more third party web media services; 
enabling access to the accessible common permitted interests (common interests, para. 0127) of the first and second user to the at least one of one or more third party websites, (social media data source or website, para. 0137) the one or more third party applications,(application, para. 0135) or the one or more third party media services; and 
presenting to at least one of the first user and the second user information (recommend, fig.12  and relevance of offers to user, para. 012)that is customized according to the accessible common permitted interests (common interests, para. 0158) of the first user and the second user on the at least the one of one or more third party websites, (social media data source or website, para. 0137) the one or more third party applications, (application, para. 0135) or the one or more third party web media services .  (common interests, para. 0158)

LAFEVER does not explicitly disclose “first permitted interest…, first excluded interest…, second permitted interests…, second excluded interests…” However, LAFEVER does disclose in at least fig. 25, the ability to include or exclude personal profile information such as name, email, and profile information to disclose to at least one of one or more third party websites, one or more third party applications, and one or more third party media services. LAFEVER discloses permitting third parties to access profile information or exclude third parties from accessing portions of the profile information. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention for LAFEVER to be capable of “first permitted interest…, first excluded interest…, second permitted interests…, second excluded interests…” because this would provide the user with improved control over the user's personal consumer data and privacy.(see para. 0058)

Regarding Claim 4
LAFEVER discloses:
wherein the common interests satisfy at least 70% of the first user interests and the second user interests.  (common interests, see ref at least at para. 0158)

Regarding Claim 5
LAFEVER discloses:
wherein the customized information further comprises one or more recommendations selected from among: restaurant recommendations;  activity recommendations; (recommendation, para. 0114) connection recommendations; and coupon recommendations.(offers, para. 0132)


Claims 2 – 3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pub 2014/0032259 – LaFever et al. hereinafter as LAFEVER in view of US PG Pub 2014/0136997 – Spivack et al. hereinafter as SPIVACK

Regarding Claim 2
LAFEVER discloses of claim 1:
LAFEVER does not explicitly disclose:
receiving a request from the first user and the second user to create a group; and creating the group.
SPIVACK teaches:
receiving a request from the first user and the second user to create a group; and 
creating the group.  (hashtag, fig. 5d) ** where in a user creating a group (#phrases) is a request to the system to create a group**
It would be obvious to one of ordinary skill in the art before the effective filling date of the applicants invention for LAFEVER to aggregating personal information and to utilize SPIVACK’s method of a request from first or second users to create a group in order for LAFEVER to determine the relevance for interests and criteria (SPIVACK - para. 0065)

Regarding Claim 3
LAFEVER discloses of claim 2:
LAFEVER does not explicitly disclose:
receiving from the first user a hashtag character and from the second user the hashtag character; 
creating the group consisting of the first user and the second user based on the hashtag character.  
SPIVACK teaches:
receiving from the first user a hashtag character and from the second user the hashtag character; (hashtag, fig. 5d and 0198, 201) and 
creating the group consisting of the first user and the second user based on the hashtag character.  (hashtag, fig. 5d and 0198, 201)
It would be obvious to one of ordinary skill in the art before the effective filing date of the applicants invention to combine LAFEVER’s method of aggregating personal information to utilize SPIVACK’s method of users to create a hashtag groups in order for LAFEVER to determine the relevance for interests and criteria (SPIVACK - para. 0065)

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Pubs 20130041688 - Vovan
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. H. T./
Examiner, Art Unit 3681 

                                                                                                                                                                                               /HAJIME ROJAS/           Supervisory Patent Examiner, Art Unit 3681